279 Wis. 2d 216 (2005)
2005 WI 30
693 N.W.2d 747
STATE of Wisconsin, Plaintiff-Respondent,
v.
Charles CHVALA, Defendant-Appellant-Petitioner.
No. 03-0442-CR.
Supreme Court of Wisconsin.
Oral argument January 6, 2005.
Decided March 23, 2005.
For the defendant-appellant-petitioner there were briefs by James A. Olson, Dixon R. Gahnz, John C. Carlson, Jr. and Lawton & Cates, S.C., Madison, and oral argument by James A. Olson.
*218 For the plaintiff-respondent the cause was argued by Barbara L. Oswald, assistant attorney general, with whom on the brief was Peggy A. Lautenschlager, attorney general.
[1-4]
*217 ¶ 1. PER CURIAM.
The court is unanimous in determining that the charges against the petitioner do not violate the doctrine of separation of powers, nor do such charges involve a violation of the Speech and Debate Clause of the Wisconsin Constitution (Art. IV, § 16). Further, the court is unanimous in determining that Wis. Stat. § 946.12(3) (2001-02), the statute that the petitioner has been charged with violating, does not here circumscribe legitimate legislative activity and, therefore, is not overbroad. The court is also unanimous in determining that the issues presented are justiciable, in that the political question doctrine does not interfere with the court deciding these matters.
[5]
¶ 2. The court is also unanimous in holding that the petitioner has standing to raise the issues related to Due Process, Fair Notice, and the vagueness of Wis. Stat. § 946.12(3) as applied, but the court is equally divided as to whether the petitioner has met the burden of establishing that the charges here violate those principles. Chief Justice Shirley S. Abrahamson and Justice Ann Walsh Bradley would affirm the court of appeals on those issues, and Justice N. Patrick Crooks and Justice Patience D. Roggensack would reverse on those issues.
¶ 3. Accordingly, the decision of the court of appeals is affirmed.
By the Court.The decision of the court of appeals is affirmed.
*219 ¶ 4. Justices JON P. WILCOX, DAVID T. PROSSER, JR., and LOUIS B. BUTLER, JR. did not participate.